Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 13, 2016

                                      No. 04-16-00404-CV

                                      CITY OF LAREDO,
                                          Appellant

                                                 v.

         Priscilla RANGEL, individually and as next friend of Andrea Adalpe, a minor,
                                          Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2013-CVT-002103 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        The court reporter has filed a notification of late reporter’s record, requesting additional
time. We GRANT the request and ORDER the court reporter to file the reporter’s record on or
before July 25, 2016



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court